Exhibit 10.1

 

2004

 

SPX CORPORATION

 

EXECUTIVE EVA INCENTIVE

COMPENSATION PLAN

 

Company Confidential



--------------------------------------------------------------------------------

I. PURPOSE

 

The objectives of the SPX Corporation EVA Executive Incentive Compensation Plan
(the “Plan”) are to link incentive awards for Plan participants to the creation
of investor wealth and to promote a culture of performance and ownership.
Accordingly, the Plan rewards sustained improvements in investor value.

 

The Plan is a statement of SPX Corporation’s (the “Company’s) intentions and
does not constitute a guarantee that any bonus shall be paid. It does not create
a contractual relationship or any contractually enforceable rights for
Participants. A Bonus shall be payable under the Plan if the Chief Executive
Officer (“CEO”) and/or the Compensation Committee of the Board of Directors of
the Company (“Compensation Committee”) determines, in its sole discretion, a
Participant is entitled to one. Either the CEO and/or the Compensation Committee
may delegate such authority as he/they deem appropriate, in their sole
discretion.

 

II. ELIGIBILITY

 

Officers and key managers in both line and staff positions who have significant
impact on the achievement of the Company’s strategic objectives and who are not
participating in any other Company-sponsored bonus or incentive plan, are
eligible to participate in the Plan. Participation for each plan year is based
on the recommendation of the supervising officer or business unit President and
approval by the CEO and/or the Compensation Committee.

 

Upon approval by the CEO and/or the Compensation Committee, in his/their sole
discretion, participation shall be offered to eligible employees conditioned
upon such eligible employee’s agreement to sign a non-competition and
confidentiality agreement and any other documents as the Company may require.
The terms of the non-competition and confidentiality agreement and such other
required documents shall be on terms acceptable to the Company. Once an eligible
employee has executed all the necessary documents as required by the Company,
he/she shall become a participant in the Plan (a “Participant”).

 

III. DEFINITIONS AND EVA INCENTIVE PLAN PARAMETERS

 

A. Economic Value Added:

 

Improvement in economic value added (“EVA”) provides the best operating measure
of increases in shareholder wealth. EVA is an estimate of the Company’s economic
profit after subtracting the cost of all capital (debt and equity) employed in
the business. EVA is the difference between the Company’s net operating profits
after-tax (“NOPAT”) and the charge for capital employed, as follows:

 

EVA = Net Operating Profit After Taxes (NOPAT) – Capital Charge

 

where,

 

Capital Charge = Cost of Capital X Capital Employed in the Business

 

NOPAT is the profit after subtracting cost of sales, operating expenses, taxes
and other adjustments from revenues. “Cost of Capital” is the required, or
minimum, rate of return necessary to compensate all investors for the capital
they have invested in the business. “Capital” represents the investment made by
shareholders and lenders in the business (total assets minus current
liabilities).

 

Executive EVA Incentive Compensation Plan   Page 1 U.S.   Company Confidential  
 



--------------------------------------------------------------------------------

B. Expected Improvement:

 

Expected Improvement (“EI”) represents the annual EVA improvement, or growth,
required to provide the Company’s investors with a competitive, or Cost of
Capital, return on the market value of their investment. The amount of the bonus
payable to Participants is based on the achievement of EI for a plan year, i.e.,
bonuses are payable to Participants based on whether investors receive their
target investment return. The Expected EVA Improvement amounts for the Company
and its business units (“Business Units”) for 2004 are shown in Appendix A.

 

C. Target Bonus:

 

The “Target Bonus” is the amount of the bonus that will be credited to a
Participant’s Bonus Bank for achieving EI for a plan year. A Participant’s
Target Bonus is calculated by multiplying his/her year-end salary (as of
December 31) by his/her Bonus Percentage. For example, if a Participant’s
year-end salary is $75,000 and bonus percent is 10%, the Target Bonus is $7,500:

 

Year End Salary x Bonus Percentage = Target Bonus

 

$75,000 x 10% = $7,500

 

Each Participant’s Bonus Percentage for a plan year shall be determined by the
CEO and/or the Compensation Committee in his/their sole discretion.

 

D. EVA Interval:

 

The “EVA Interval” is

 

  • the amount of EVA improvement in excess of EI needed to earn each additional
multiple of the Target Bonus; or

 

  • the shortfall in EVA improvement below EI that results in a zero bonus.

 

For example, EVA improvement of one interval in excess of EI will result in a
Bonus Multiple of 2.0, or 1.0 more than Target Bonus, while EVA improvement of
two intervals in excess of EI earns a Bonus Multiple of 3.0, or 2.0 more than
Target Bonus.

 

E. Bonus Multiple:

 

The “Bonus Multiple” is determined by, (1) the difference between actual and
expected EVA improvement and (2) the EVA Interval:

 

Bonus Multiple = (1+[(DEVA – EI)/EVA Interval])

 

Executive EVA Incentive Compensation Plan   Page 2 U.S.   Company Confidential  
 



--------------------------------------------------------------------------------

When the EVA improvement equals EI, the Bonus Multiple is 1.0. When the EVA
improvement exceeds EI, the Bonus Multiple is greater than 1.0 and when the EVA
improvement falls short of EI, the Bonus Multiple is less than 1.0.

 

F. Declared Bonus:

 

The “Declared Bonus”, which is determined at the end of the plan year, is the
amount of the bonus credited to a Participant’s Bonus Bank as a result of EVA
performance during such plan year. There is no limit to how large or small
bonuses may be. The Declared Bonus may even be a negative amount as a result of
a negative change in economic value. The annual Declared Bonus for a Participant
may be stated as:

 

Declared Bonus = Target Bonus * Bonus Multiple

Declared Bonus = Target Bonus* (1+ [(DEVA – EI)/EVA Interval])

 

An easy and practical way for a Participant to determine his/her Declared Bonus
is to multiply Target Bonus times the Bonus Multiple.

 

The Declared Bonus can also be expressed as:

 

Declared Bonus = Target Bonus + a share of (DEVA - Expected Improvement)

Declared Bonus = Target Bonus + [(Target Bonus/EVA Interval) * (DEVA – EI)]

 

The ratio [Target Bonus/EVA Interval] is a Participant’s share of EVA
improvement in excess of EI.

 

G. Bonus Bank:

 

The Company will maintain a separate memorandum account on behalf of each
Participant, called the Participant’s Bonus Bank. A Participant’s Bonus Bank is
credited with the Participant’s Declared Bonus, positive or negative, for the
year and will be reduced by the amount of paid Bonus Awards.

 

The Bonus Bank is an essential component in protecting and building investor
value. All Declared Bonus amounts flow through the Bonus Bank, to promote a long
term horizon and ensure that only sustainable improvements are rewarded. Thus,
the Bonus Bank maintains a cumulative relationship between bonuses paid and EVA
improvement over time.

 

The amount in the Participant’s Bonus Bank determines the amount of the bonus
available for payment to the Participant for a plan year (the “Available Bonus”)
as follows:

 

  • If, after the Declared Bonus is determined, the prior plan year Bonus Bank
balance plus the Declared Bonus is less than the Target Bonus for the current
plan year, the Participant’s Available Bonus will be equal to the entire Bonus
Bank balance.

 

  • If, after the Declared Bonus is determined, the Bonus Bank balance exceeds
the Target Bonus for the current year, the Participant’s Available Bonus will be
equal to the Target

 

Executive EVA Incentive Compensation Plan   Page 3 U.S.   Company Confidential  
 



--------------------------------------------------------------------------------

Bonus plus one-third of any remaining Bonus Bank balance. The other two-thirds
remains in the Bonus Bank and ultimately is paid out only if the performance is
sustained. If EVA falls by enough, a negative amount is banked. When a negative
Bonus Bank balance exists, it must be recovered through future EVA improvements
before any bonus is paid, maintaining the sharing relationship between
cumulative EVA achievement and cumulative bonuses. The determination of a
Participant’s Available Bonus is depicted below.

 

[GRAPHIC APPEARS HERE]

 

H. Bonus Award:

 

The “Bonus Award” is the amount of bonus actually payable to a Participant for a
given year.

 

IV. BUSINESS UNIT AND CORPORATE PERFORMANCE

 

Some Participants may have a portion of their EVA bonus tied to the Company’s
corporate performance or the performance of another Business Unit. The Declared
Bonus for these Participants shall be calculated by allocating a portion of
their Target Bonus to each Business Unit. For example, if a Participant’s EVA
bonus is based 80% on his/her Business Unit’s performance and 20% on the
Company’s corporate performance, the Participant’s Declared Bonus shall be equal
to:

 

0.8 *Target Bonus * Business Unit Bonus Multiple

 

+

 

0.2 * Target Bonus * Company Corporate Bonus Multiple

 

V. PERSONAL PERFORMANCE

 

A. Determining Personal Performance Award Amounts:

 

The Plan award for personal performance can be earned only after improving EVA
(a “Personal Performance Award”). Thus the Personal Performance Award is based
on a “carve out” portion of the Available Bonus. The Personal Performance
carve-out for Participants is 20% of the total annual bonus available to be
paid. Thus, of the award payment amount available in any plan year, 80% is paid
based on Business Unit performance and 20% is paid based on Personal
Performance, depicted for a Business Unit President as follows:

 

[GRAPHIC APPEARS HERE]

 

Any funds remaining from Personal Performance Awards that are not distributed
shall be forfeited.

 

Executive EVA Incentive Compensation Plan   Page 4 U.S.   Company Confidential  
 



--------------------------------------------------------------------------------

B. Measuring Personal Performance:

 

At year-end, the immediate supervisor shall evaluate each Participant’s
performance to determinewhat their discretionary bonus percentage shall be. The
evaluation shall be based on the Participant’s leadership skills focusing on
Company Leadership Principles, the performance of the Participant in carrying
out their primary functional assignment, and the overall impact, contribution,
and achievement of the Participant (the “Personal Performance Achievement
Rating”).

 

Personal Performance

Achievement Rating

--------------------------------------------------------------------------------

  

Amount of Available 20%

Earned

--------------------------------------------------------------------------------

•      Requires significant improvement.

   zero to 5%

•      Inconsistent; occasional good performance, sometimes falls short.

   up to 10%

•      Good commitment and good, consistent results. On par performance.

   up to 15%

•      High achiever; recognized by others as having high impact and strong
leadership skills.

   up to 20%

 

C. Bonus Award and Bonus Bank Example:

 

The chart below is an example of a Participant’s Bonus Award and Bonus Bank
through 3 years. For simplification, Target Bonus is set at $10,000 in all three
years.

 

SPX Corporation

 

Bonus Award and Bonus Bank Example

 

                2002


--------------------------------------------------------------------------------

   2003


--------------------------------------------------------------------------------

   2004


--------------------------------------------------------------------------------

A.

   Target Bonus          10,000    10,000    10,000

B.

   Bonus Multiple          2.50    1.80    1.30                

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

C.

   Declared Bonus    A x B     25,000    18,000    13,000

D.

   Beg. Bonus Bank Balance          0    10,000    12,000                

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

E.

   Beg Bonus Bank Balance + Declared Bonus    C + D     25,000    28,000   
25,000

F.

   Pay Target Bonus (or available if less)    A     10,000    10,000    10,000

G.

   1/3 of Bonus Bank Balance    (E -F )/3   5,000    6,000    5,000            
   

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

H.

   Available Bonus for performance    F + G     15,000    16,000    15,000

I.

   Company Performance Award    80 %   12,000    12,800    12,000

J.

   Personal Performance Award    15 %   2,250    2,400    2,250                

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

K.

   Bonus Award    I + J     14,250    15,200    14,250

L.

   Ending Bonus Bank Balance    E - H     10,000    12,000    10,000

 

Executive EVA Incentive Compensation Plan   Page 5 U.S.   Company Confidential  
 



--------------------------------------------------------------------------------

VI. ADMINISTRATIVE MATTERS

 

A. Bonus Award:

 

In order to be eligible to receive a bonus under the Plan, a Participant must
have been recommended and approved for participation in the applicable plan year
in accordance with this Plan, and must be employed by the Company at the time
payment of the bonus is made (bonus payments are typically administered the
first week of March). A bonus shall be payable under the Plan if the the CEO
and/or Compensation Committee determines, in its/their sole discretion, that a
Participant is entitled to one.

 

B. New Participants:

 

Subject to the terms and conditions contained in this Plan, a new Participant
will be eligible to receive a Declared Bonus based on their length of service
during the plan year, expressed as a percent of the total plan year. In the
event the Participant works in more than one Business Unit during the plan year,
the terms of Paragraph C shall apply.

 

C. Transfers:

 

A Participant who transfers from one Business Unit to another shall have his/her
Bonus Bank transferred to the new Business Unit. If a Participant works part of
the year in Business Unit A and part of the year in Business Unit B, his/her
Declared Bonus shall be the sum of a pro-rated bonus based on Business Unit A
performance and a pro-rated bonus based on Business Unit B performance:

 

Declared Bonus =

 

Target Bonus * Business Unit A Bonus Multiple * (Business Unit A Months/12)

 

+

 

Target Bonus * Business Unit B Bonus Multiple * (Business Unit B Months/12)

 

The pro-rated bonuses shall be based on the Business Units’ full year Bonus
Multiples, the Participant’s Target Bonus for the plan year, and the time spent
in each Business Unit.

 

D. Awards Despite Negative Bank Status:

 

Notwithstanding the requirement in Section III G that negative Bonus Bank
balances must be recovered through future EVA improvements before any bonus is
paid, the CEO and/or the Compensation Committee may, at their sole discretion,
authorize the payment of a Bonus Award despite a negative Bonus Bank balance
subject to the terms and conditions of this Section. Such Bonus Awards may only
be approved where a Participant’s Declared Bonus is positive, but is not
sufficient to generate a Bonus Bank in excess of Target Bonus. Any Bonus Awards
approved under this Section shall not exceed the Participant’s Target Bonus. Any
amount in excess of Target Bonus shall be applied against the Participant’s
negative Bonus Bank. Any such discretionary Bonus Award will be granted on a
voluntary basis and even repeated payments of such Awards shall not give rise to
any future entitlement.

 

Executive EVA Incentive Compensation Plan   Page 6 U.S.   Company Confidential  
 



--------------------------------------------------------------------------------

E. Death:

 

If a Participant dies during the plan year, the Participant’s Declared Bonus
shall be a pro-rated bonus based on the number of months worked during the plan
year:

 

Target Bonus * Unit Bonus Multiple * (Months Worked/12)]

 

The Bonus Award shall be calculated based on the Declared Bonus, the beginning
Bonus Bank balance and the Participant’s Personal Performance Achievement Rating
as provided in Section V. The Bonus Award and the ending Bonus Bank balance, if
positive, shall be paid to the Participant’s designated Company–paid basic life
insurance beneficiaries at the normal bonus payment date after the end of the
plan year.

 

F. Retirement and Disability:

 

When a Participant who is > 55 years of age, has > five years of service and has
> three years of SPX Company service1 retires or when a Participant, regardless
of age and service, becomes disabled (as determined by the Company, in its sole
discretion), the Participant’s Declared Bonus shall be a pro-rated bonus based
on the number of months worked during the plan year:

 

Target Bonus * Unit Bonus Multiple * (Months Worked/12)

 

Nothing herein shall be interpreted, however, as amending or otherwise changing
the vesting requirement in any other Company pension or benefit plans.

 

The Bonus Award shall be calculated based on the Declared Bonus, the beginning
Bonus Bank balance and the Participant’s Personal Performance Achievement Rating
as provided in Section V. The Bonus Award, if positive, shall be paid to the
Participant at the normal bonus payment date after the end of the plan year.
When a Participant’s disability carries over into a subsequent plan year, the
Participant’s Declared Bonus for that year shall also be calculated using the
formula above.

 

Retirement before age 55 or with less than five years of service or with less
than three years of SPX Company service1 is considered voluntary termination,
and shall result in a Participant’s ineligibility to receive the Bonus Bank, the
bonus payment for the year in which the termination occurs and any bonus for the
prior year to the extent unpaid at the time of termination of employment.

 

For Participants who retire, or become disabled and are not expected to return
to work, the ending Bonus Bank balance, if positive, shall be paid to the
Participant, up to a maximum of six times the Participant’s final annual Target
Bonus, at the normal bonus payment date after the end of the plan year. For
Participants who are temporarily disabled, the ending Bonus Bank balance remains
fully at risk and is not paid out. For Participants who retire or who become
disabled and are not expected to return to work, the ending Bonus Bank balance
in excess of six times the Participant’s Target Bonus (the “Excess Bonus Bank
Balance”) shall be at risk and adjusted at

--------------------------------------------------------------------------------

1 Three (3) years of SPX Company service means three (3) years employment with
the Company or a Business Unit owned by the Company for more than three (3)
years.

 

Executive EVA Incentive Compensation Plan   Page 7 U.S.   Company Confidential  
 



--------------------------------------------------------------------------------

the end of the first and second post-retirement (or post disability) plan years
by the addition of a Declared Bonus. The Declared Bonus for the first and second
post-retirement (or post disability) plan years shall be equal to:

 

Target Bonus * [Unit Bonus Multiple retirement year – 1] * (Months not
worked/12)

+ Target Bonus * [Unit Bonus Multiple 1st post-retirement year – 1]

 

The Declared Bonus for the second post-retirement (or post disability) plan
years shall be equal to:

 

Target Bonus * [Unit Bonus Multiple – 1]

 

50% of the Excess Bonus Bank Balance, if positive, shall be paid to the
Participant at the normal bonus payment time after the end of first
post-retirement (or post disability) plan year, and the remainder of the Excess
Bonus Bank Balance shall be paid at the normal bonus payment time after the end
of the second post-retirement (or post disability) plan year.

 

The example below is based on the following data:

 

Target Bonus

   $ 20,000

Beginning Bonus Bank

   $ 400,000

Retirement Date

     July 31

Unit Bonus Multiple – Retirement Year

     1.45

Unit Bonus Multiple – 1st Post Retirement Year

     2.00

Unit Bonus Multiple – 2nd Post Retirement Year

     .7

 

The Participant’s Declared Bonus for his/her retirement year is:

 

Target Bonus * Unit Bonus Multiple * (Months Worked/12)]

 

$20,000 * 1.45 * (7/12) = $16,917

 

The Declared Bonus increases the Bonus Bank balance to $416,917, and makes the
Available Bonus $146,750. After deducting the Available Bonus, the ending Bonus
Bank balance is $270,167 = $416,917 - $146,750. The ending Bonus Bank balance is
13.5 times the Participant’s Target Bonus and exceeds six times the Target Bonus
by $150,167. At the normal bonus payment date after the end of the plan year,
the Participant receives his/her Bonus Award ($152,306, assuming the highest
Personal Performance Achievement Rating) and the ending Bonus Bank balance, up
to a maximum of six times target bonus, or $120,000. The total payment is
$266,750, and leaves an Excess Bonus Bank Balance of $150,167.

 

The Declared Bonus for the first post-retirement plan year is:

 

Target Bonus * [Unit Bonus Multiple retirement year – 1] * (Months Not
Worked/12)

 

+ Target Bonus * [Unit Bonus Multiple 1st post-retirement year – 1]

 

$20,000 * [1.45 – 1] * (5/12) + $20,000 * [2.00 – 1] = $23,750

 

Executive EVA Incentive Compensation Plan   Page 8 U.S.   Company Confidential  
 



--------------------------------------------------------------------------------

This Declared Bonus is added to the Excess Bonus Bank Balance, giving a new
Bonus Bank balance of $173,917 (= $150,167 + $23,750). 50% of this Bonus Bank
balance, or $86,959, is paid out at the normal bonus payment date following the
end of the first post-retirement plan year, leaving an Excess Bonus Bank Balance
of $86,958.

 

The Declared Bonus for the second post-retirement plan year is:

 

Target Bonus * [Unit Bonus Multiple – 1]

$20,000 * [0.7 – 1] = -$6,000

 

This Declared Bonus is added to the Excess Bonus Bank Balance, giving a new
Bonus Bank balance of $80,958 (= $86,958 - $6,000). This Bonus Bank balance is
paid out in full at the normal bonus payment date following the end of the
second post-retirement plan year.

 

G. Change from Uncapped to Capped Plan:

 

When a participant is moved from the Plan to a capped EVA bonus plan (the
“Capped Plan”), he/she shall retain his/her Bonus Bank and receive a Bonus Award
each plan year from the Plan until his/her Bonus Bank is exhausted, provided
he/she remains employed by the Company. For the plan year in which the
Participant is moved from the Plan to the Capped Plan, the Participant’s
Declared Bonus shall be a pro-rated bonus based on the number of months in the
Plan:

 

Target Bonus * Unit Bonus Multiple * (Uncapped Plan Months/12)

 

The Bonus Award shall be calculated based on the Declared Bonus, the beginning
Bonus Bank balance, the Participant’s last Target Bonus in the Plan and the
participant’s Personal Performance Achievement Rating as provided in Section V.
Thereafter, the Bonus Bank is suspended from the addition of any future Declared
Bonuses, and is available for payments over the subsequent three years in equal
1/3 amounts, subject to all the eligibility and payment terms and conditions
contained in this Plan. In each of the three successive years, 20% of the amount
payable for that year shall be at-risk depending on the participant’s Personal
Performance Achievement Rating as provided in Section V. Any funds remaining
from Personal Performance Awards that are not distributed shall be forfeited,
and regardless of whether the 1/3 Bonus Bank amount is payable to the
participant in a particular year, the Bonus Bank for each remaining year shall
reflect the full cumulative 1/3 reduction(s) from the Ending Bonus Bank balance
as of the year in which the change from the Plan to the Capped Plan occurred.

 

H. Change from Uncapped to Commission Plan:

 

Bonus Awards and Bonus Bank eligibility and calculations for Participants moved
from the Plan to a commission plan are the same as for participants moved from
the Plan to the Capped Plan, except as provided below. In addition to the terms
and conditions applicable to participants moved from the Plan to the Capped
Plan, participants moved to a commission plan must meet certain commission plan
and business unit EVA performance requirements in order to be eligible for any
Bonus Award or Bonus Bank payments. Specifically, such Participants’ eligibility
to receive any Bonus Award or any part of the Bonus Bank is conditioned upon
commission plan achievement at 95% or greater, and upon achievement of a
positive Business Unit Bonus Multiple.

 

Executive EVA Incentive Compensation Plan   Page 9 U.S.   Company Confidential  
 



--------------------------------------------------------------------------------

I. Resignations and Termination:

 

Voluntary termination of employment with the Company and termination for any
reason other than 1) death or 2) qualifying retirement as defined in paragraph F
or disability (as determined by the Company) shall result in a Participant’s
ineligibility to receive the Bonus Bank, the bonus payment for the year in which
the termination or resignation occurred and any bonus for the prior year to the
extent unpaid at the time of termination or resignation of employment.

 

J. Sale of a Business Unit:

 

When a Business Unit is sold, a Participant’s Declared Bonus shall be a partial
plan year bonus unless the sale agreement includes an “earn-out” provision. The
partial plan year Declared Bonus (in the absence of an “earn-out” provision)
shall be based on a pro-rated Target Bonus, the EVA improvement for the partial
plan year ending on the closing date of the sale, and a pro-rated EI:

 

Target Bonus * (Days through Closing/365)

 

+

 

[Target Bonus/EVA Interval] * [DEVAThru Closing – (EI * (Days through
Closing/365))]

 

The EVA improvement for the partial plan year ending on the closing date of the
sale shall be equal to the EVA for the partial plan year ending on the closing
date minus prior plan year EVA for the partial plan year ending at the month end
closest to the closing date. The Bonus Award shall be calculated based on the
Declared Bonus, the beginning Bonus Bank balance and the Participant’s Personal
Performance Achievement Rating as provided in Section V. The Bonus Award and the
ending Bonus Bank balance, if positive, shall be paid to the Participant at the
normal bonus payment date after the end of the plan year. If the Participant is
not actively employed with the Company through the closing date of the sale, the
Participant shall not be entitled to any Bonus Award or Bonus Bank payment.

 

If the sale agreement includes an “earn-out” provision, the Company shall have
no obligation to pay bonuses based on partial plan year performance and shall
have the right to negotiate with the buyer the payment of bonuses based on full
plan year performance. If the sale agreement includes an “earn-out” provision
and bonuses are paid based on full plan year performance, a Participant shall
not be entitled to any Bonus Award or Bonus Bank payment unless the Participant
is actively employed by the buyer at the end of the plan year.

 

K. Non-Competition and Non-Disclosure:

 

For purposes of the Plan, if a Participant leaves the Company with rights to
future payments from the Plan, until those payments are distributed to the
Participant, he/she shall not directly or indirectly own, manage, operate, join,
control, become employed by or participate in the management, operation or
control of, any business which is a competitor, customer, or supplier of the
Company, or any subsidiary or division thereof without the specific consent of
the Company; except as a shareholder of a publicly-held competitor, customer or
supplier corporation where such ownership does not exceed one percent (1%) of
the total shares outstanding.

 

Executive EVA Incentive Compensation Plan   Page 10 U.S.   Company Confidential
   



--------------------------------------------------------------------------------

Additionally, the Participant shall not disclose any confidential information
pertaining to the business of the Company, including the location and identity
of its customers and suppliers, its costs of operation, the pricing of its
products and services, its operating practices and its product details without
the express written approval of the Company.

 

The failure of a Participant or former Participant to comply with the provisions
of this Paragraph K shall result in forfeiture of any payments that might
otherwise be due to him/her because of his/her participation in the Plan.

 

L. Change-Of-Control:

 

In the event of a change-of-control of the Company (defined in Appendix B) the
full Bonus Bank shall be paid as of the date the change-of-control occurs.
Additionally, the change-of-control date shall be treated as if it were the end
of that plan year, EVA performance shall be measured, and the Participant shall
be paid the higher of that full plan year’s Target Bonus or the actual earned
bonus.

 

M. Negative Balances and Residual Amounts:

 

At year-end when the Business Unit’s DEVA is calculated, each Participant’s
Declared Bonus is then determined. The Declared Bonus, whether a positive or
negative amount, flows through each Participant’s Bonus Bank. A negative
Declared Bonus has the effect of reducing the amount of the beginning Bonus Bank
balance. If the year-end Bonus Bank balance (the beginning Bonus Bank balance
adjusted by that plan year’s Declared Bonus) is positive, up to Target Bonus
plus one third of the balance above Target Bonus is available to be paid out.
Residual amounts, including negative Bonus Bank balances, are carried forward to
be credited or debited against future Declared Bonus amounts. Negative Bonus
Bank balances shall not be held as claims against Participants who leave the
payroll for any reason. Positive residual Bonus Bank balances of $1,000.00 or
less, retained in accordance with the Plan by a former Participant, may be paid
out in whole or in part at any time at the Company’s sole discretion, provided
that the former Participant remains employed by the Company and is otherwise
eligible to receive such payments according to the terms and conditions of this
Plan.

 

N. Administration of the Plan:

 

Subject to the provisions of the Plan, the CEO and/or the Compensation Committee
shall have the sole authority and discretion:

 

  1. To construe and interpret the Plan;

 

  2. To establish, amend, change, add to, alter and/or and rescind rules,
regulations and guidelines for administration of the Plan;

 

  3. To make all designations and determinations specified in the Plan;

 

Executive EVA Incentive Compensation Plan   Page 11 U.S.   Company Confidential
   



--------------------------------------------------------------------------------

  4. To determine the amount of awards and payments to be made under the Plan
and the status and rights of any participant to payments under the Plan; and

 

  5. To decide all questions concerning the Plan and to make all other
determinations and to take all other steps necessary or advisable for the
administration of the Plan.

 

All decisions made by the CEO and/or the Compensation Committee pursuant to the
provisions of the Plan shall be made in its sole discretion and shall be final,
conclusive, and binding upon all parties.

 

Except where specifically authorized by the CEO and/or the Compensation
Committee in his/their sole discretion, no one is authorized to act in any
manner that is contrary to the Plan itself or any rules, regulations or
guidelines established under the Plan.

 

O. Plan Continuation:

 

The Compensation Committee, in its sole discretion, may at any time amend,
suspend, discontinue or terminate the Plan. It also reserves the right to (i)
reduce, modify or withhold any bonus or Bonus Bank payments under the Plan based
on such factors as regulatory events, changes in business conditions or
individual performance (ii) deduct from such payments any separation allowance
or severance pay provided pursuant to any Company plan or individual agreement,
and (iii) decide all questions and issues arising under the Plan. The CEO and/or
the Compensation Committee’s decisions shall be final and binding on all
parties.

 

P. No Right of Assignment:

 

Except as expressly provided herein, no right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the person entitled to
such right or benefit.

 

Q. No Guarantee:

 

The Plan is a statement of the Company’s intentions and does not constitute a
guarantee that any bonus shall be paid. It does not create a contractual
relationship or any contractually enforceable rights for Participants. Further,
nothing in the Plan shall be construed to give any Participant any right to be
granted any award other than at the CEO’s or Compensation Committee’s sole
discretion, to limit the right of the Company to terminate the employment of any
Participant at any time, or to be evidence of any agreement or understanding,
express or implied, of a Participant’s right to continued employment.

 

A Bonus shall be payable under the Plan if the CEO or the Compensation Committee
determines, in its sole discretion, that a Participant is entitled to one.

 

Executive EVA Incentive Compensation Plan   Page 12 U.S.   Company Confidential
   



--------------------------------------------------------------------------------

R. Company’s Books and Records Conclusive:

 

The Company’s books and records and internal methods of accounting shall be
conclusive for all purposes under the Plan.

 

S. Right to Withhold Taxes:

 

The Company shall have the right to withhold such amounts from any payment under
this Plan as it determines necessary to fulfill any federal, state, or local
wage or compensation withholding requirements.

 

T. No Claim Against Company Assets:

 

Nothing in this Plan shall be construed as giving any Participant or his or her
legal representative, or designated beneficiary, any claim against any specific
assets of the Company or any affiliate of the Company as imposing any trustee
relationship upon the Company in respect of the Participant. The Company shall
not be required to segregate any assets in order to provide for the satisfaction
of the obligations hereunder. If and to the extent that the Participant or his
or her legal representative or designated beneficiary acquires a right to
receive any payment pursuant to this Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company.

 

U. No Other Agreements or Understandings:

 

Except as expressly provided in this Plan, or in a written agreement between the
Company and a Participant that specifically refers to Bonus Awards under this
Plan, this Plan represents the sole agreement between the Company and
Participants concerning its subject matter and it supersedes all prior
agreements, arrangements, understandings, warranties, representations, and
statements between the parties concerning its subject matter.

 

V. Governing Law:

 

The Plan and all actions taken pursuant thereto shall be governed by, and
construed in accordance with the laws of the State of North Carolina applied
without regard to conflict of law principles.

 

W. Headings:

 

Section headings are used in this Plan for convenience of reference only and
shall not affect the meaning of any provision of the Plan.

 

Executive EVA Incentive Compensation Plan   Page 13 U.S.   Company Confidential
   



--------------------------------------------------------------------------------

Appendix A

 

[Expected EVA Improvement Amounts and Intervals]



--------------------------------------------------------------------------------

APPENDIX B

 

CHANGE OF CONTROL OF SPX CORPORATION

 

A. “Change of Control” shall be deemed to have occurred if:

 

  (a) Any “Person” (as defined below), excluding for this purpose SPX
Corporation (the “Company”) or any subsidiary of the Company, any employee
benefit plan of the Company or of any subsidiary of the Company, or any entity
organized, appointed or established for or pursuant to the terms of any such
plan which acquires beneficial ownership of common shares of the Company, is or
becomes the “Beneficial Owner” (as defined below) of twenty percent (20%) or
more of the common shares of the Company then outstanding; provided, however,
that no Change of Control shall be deemed to have occurred as the result of an
acquisition of common shares of the Company by the Company which, by reducing
the number of shares outstanding, increases the proportionate beneficial
ownership interest of any Person to twenty percent (20%) or more of the common
shares of the Company then outstanding, but any subsequent increase in the
beneficial ownership interest of such a Person in common shares of the Company
shall be deemed a Change of Control; and provided further that if the Board of
Directors of the Company determines in good faith that a Person who has become
the Beneficial Owner of common shares of the Company representing twenty percent
(20%) or more of the common shares of the Company then outstanding has
inadvertently reached that level of ownership interest, and if such Person
divests as promptly as practicable a sufficient number of shares of the Company
so that the Person no longer has a beneficial ownership interest in twenty
percent (20%) or more of the common shares of the Company then outstanding, then
no Change of Control shall be deemed to have occurred. For purposes of this
paragraph (a), the following terms shall have the meanings set forth below:

 

  (i) “Person” shall mean any individual, firm, limited liability company,
corporation or other entity, and shall include any successor (by merger or
otherwise) of any such entity.

 

  (ii) “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

  (iii) A Person shall be deemed the “Beneficial Owner” of and shall be deemed
to “beneficially own” any securities:

 

  (A) which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

 

  (B) which such Person or any of such Person’s Affiliates or Associates

 

Executive EVA Incentive Compensation Plan   Appendix B U.S.   Company
Confidential    



--------------------------------------------------------------------------------

has (1) the right to acquire (whether such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights
(other than rights under the Company’s Rights Agreement dated June 25, 1996 with
The Bank of New York, as amended), warrants or options, or otherwise; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, securities tendered pursuant to a tender or exchange offer
made by or on behalf of such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange;
or (2) the right to vote pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security if the agreement,
arrangement or understanding to vote such security (a) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations promulgated under the Exchange Act and (b) is not also
then reportable on Schedule 13D under the Exchange Act (or any comparable or
successor report); or

 

  (C) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities) for the purpose of acquiring, holding, voting
(except to the extent contemplated by the proviso to subparagraph
(a)(iii)(B)(2), above) or disposing of any securities of the Company.

 

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

  (b) During any period of two (2) consecutive years, individuals who at the
beginning of such two-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at

 

Executive EVA Incentive Compensation Plan   Appendix B U.S.   Company
Confidential    



--------------------------------------------------------------------------------

the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board; or

 

  (c) Approval by the shareholders of (or if such approval is not required, the
consummation of) (i) a plan of complete liquidation of the Company, (ii) an
agreement for the sale or disposition of the Company or all or substantially all
of the Company’s assets, (iii) a plan of merger or consolidation of the Company
with any other corporation, or (iv) a similar transaction or series of
transactions involving the Company (any transaction described in parts (i)
through (iv) of this paragraph (c) being referred to as a “Business
Combination”), in each case unless after such a Business Combination the
shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

 

A “Change of Control” shall not include any transaction described in paragraph
(a) or (c), above, where, in connection with such transaction, a participant
and/or any party acting in concert with that participant shall substantially
increase their, his/her or its, as the case may be, ownership interest in the
Company or a successor to the Company (other than through conversion of prior
ownership interests in the Company and/or through equity awards received
entirely as compensation for past or future personal services).

 

Executive EVA Incentive Compensation Plan   Appendix B U.S.   Company
Confidential    